DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03/22/2021 has been entered. Claims 1-2, 6, and 8 have been amended; claim 16 has been added. Support for these claims can be found at least in Figure 2 as filed on 08/28/2019 and on pages 10-15 of the Specification as filed 08/28/2019; thus, no new matter has been added. Claim 13 has been cancelled.
Drawings
The Objection to Figure 1 has been withdrawn since a corrected Replacement Sheet with the proper “Prior Art” legend added has been filed in the Amendment. 

Claim Rejections
The previous rejection of claims 1, 4-7, 8-10, and 13-15 under 35 USC 102(a)(1) as being anticipated by the Kim reference (as cited within the Office action dated 12/21/2020) is withdrawn since the amendment to at least independent claim 1 is no longer anticipated by, nor obvious over, this prior art reference. Additionally, the 35 USC 103 rejections of dependent claims: 
2-3 over Kim in view of Smilanich and Winger, 
8 and 10-11 over Kim in view of Jong, and
12 over Kim in view of Hong,
all as cited in the 12/21/2020 Office action, are also withdrawn since the Kim reference is no longer applicable in a rejection of independent claim 1.

Double Patenting
The nonstatutory double patenting rejection of claims 1, 6, 14, and 15 over US Patent No. 8,993,141 is withdrawn at least because of the amendments to independent claim 1, which is no longer read on by the referenced patent.
Response to Arguments
Applicant’s arguments, see Remarks on Amendment pages 8-9, filed 03/22/2021, with respect to 35 USC 102, 35 USC 103, and Double Patenting rejections within the Office action dated 12/21/2020 have been fully considered and are persuasive.  These rejections have been withdrawn as noted above within this Office action. 

Allowable Subject Matter
Claims 1-12 and 14-16 are allowed (note: claims are to be re-numbered as 1-15).
The following is an examiner’s statement of reasons for allowance: an updated thorough search was conducted as necessitated by the amended claim language. However, no closer prior art than that already of was found to anticipate nor render obvious the amended independent claim 1.
Regarding claim 1, Kim et al. (US 2013/0216870 A1, as cited in the Office action dated 12/21/2020 and in the IDS dated 12/02/2020) discloses a cylindrical battery cell (secondary battery in cylindrical can, Kim [0037, 0040], Fig. 2) comprising:
a jelly-roll type electrode assembly (electrode assembly 300 in jelly-roll form, Kim [0038]), configured to have a structure in which a positive electrode and a negative electrode are wound in a state in which a separator is disposed between the positive electrode and the negative electrode (electrode assembly 300 includes a cathode plate and an anode plate disposed with a separator interposed between, Kim [0038]);

a cap assembly (cap assembly 100, Kim [0036], Fig. 2) located at an open upper end of the cylindrical battery case (Kim Fig. 2, cap assembly 100 at upper end of battery can 200), the cap assembly including a safety vent (safety vent 130, Kim [0041], Fig. 2) configured to rupture in order to exhaust gas when pressure in the battery case increases (safety vent 130 configured to fracture when the inner pressure of the secondary battery increases over a predetermined level, Kim [0044]);
a gasket mounted so as to surround an outer circumference of the safety vent (gasket 160 surrounds rim portion of safety vent 130, Kim [0041, 0045], Fig. 2) in order to maintain insulation between the cap assembly and the cylindrical battery case (gasket 160 made of material with electric insulation, Kim [0045], shown between vent 130 and can/case 200 in Fig. 2); and
a washer (welding member 180, Kim [0041], washer shape in Fig. 4) for fixing the cap assembly to the cylindrical battery case (welding member 180 at upper portion of cap assembly 100 to strongly couple cap assembly 100 to battery case 200, Kim [0050, 0063]), the washer coupled to an upper surface of an outer circumferential portion of the open upper end of the cylindrical battery case (Kim [0047] and Fig. 2).

Kim fails to disclose nor teach toward: 
the gasket including an upwardly extending portion having a longitudinal dimension extending upwardly towards the open upper end of the cylindrical battery case and to an upper edge, the gasket terminating at the upper edge of the upwardly extending portion; 


	None of the prior art references of record, nor the additional prior art cited below, disclose the specific shape of a gasket that is coupled to a washer within a cylindrical battery cap assembly in a way which can anticipate the amended limitations of claim 1, nor do the prior art references teach or suggest modifications of the gasket in relation to other components within the cap assembly in such a way that would render claim 1 obvious. 
Therefore, independent claim 1 as amended 03/22/2021 is found allowable. Pending dependent claims 2-12 and 14-16 are also found allowable at least due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (Bae et al. (US 2020/0144574 A1), and Park et al. (US 2018/0123163 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721